11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

In re Phillip Jason Tong,                     * From the 106th District Court
                                                of Gaines County,
                                                Trial Court No. 15-05-17045.

No. 11-15-00129-CV                            * August 6, 2015

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered the State of Texas’s motion for dismissal of this
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed.        The costs
incurred by reason of this appeal are taxed against the State of Texas.